Case 2:19-cv-00082-KS-MTP Document 1 Filed 05/22/19 Page 1 of 9
Case 2:19-cv-00082-KS-MTP Document 1 Filed 05/22/19 Page 2 of 9
Case 2:19-cv-00082-KS-MTP Document 1 Filed 05/22/19 Page 3 of 9
Case 2:19-cv-00082-KS-MTP Document 1 Filed 05/22/19 Page 4 of 9
Case 2:19-cv-00082-KS-MTP Document 1 Filed 05/22/19 Page 5 of 9
Case 2:19-cv-00082-KS-MTP Document 1 Filed 05/22/19 Page 6 of 9
Case 2:19-cv-00082-KS-MTP Document 1 Filed 05/22/19 Page 7 of 9
Case 2:19-cv-00082-KS-MTP Document 1 Filed 05/22/19 Page 8 of 9
Case 2:19-cv-00082-KS-MTP Document 1 Filed 05/22/19 Page 9 of 9
Case 2:19-cv-00082-KS-MTP Document 1-1 Filed 05/22/19 Page 1 of 1
                                           Civil No.: 2:19-cv-82-KS-MTP




                                             Starrett              Parker
        Case 2:19-cv-00082-KS-MTP Document 1-2 Filed 05/22/19 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                                                            PLAINTIFF,


v.                                                     CIVIL ACTION NO. 2:19-cv-82-KS-MTP


WINCHESTER 1873 RIFLE, CAL: 32,
SN: 587304B, ET AL.                                                  DEFENDANT PROPERTY.

                                        DECLARATION
       Under 28 U.S.C. § 1746, I, Michael S. Knoll, a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms and Explosives, make the following unsworn declaration, under the penalty of
perjury, pertinent to the above-styled and numbered case:

 I.     BACKGROUND

       1.    I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF), assigned to ATF’s Gulfport Field Office.

        2.     I am empowered to investigate violations of federal firearms, arson, and explosive
laws.

        3.     Since March 24, 2002, I have been employed as an ATF Special Agent. Prior to
service with ATF, I was employed as a Border Patrol Agent with the United States Border Patrol
from May 19, 1997, through March 23, 2002. I am a graduate of the Federal Law Enforcement
Training Center Criminal Investigator Training Program, ATF New Professional Training, and the
United States Border Patrol Academy. I am a 1996 graduate of Southeastern Louisiana University
with a Bachelor of Arts degree in Criminal Justice.

        4.      At all times during the investigation described in this declaration, I was acting in
an official capacity as an ATF Special Agent. I base this declaration on my personal knowledge
and information I received from other federal agents and other law enforcement agencies.

        5.      The excerpts and descriptions included in this declaration below may not constitute
the entire investigation but contain only the information that I reasonably believe is relevant to
establish that the named property is subject to civil seizure and forfeiture.




                                                                                  EXHIBIT A
       Case 2:19-cv-00082-KS-MTP Document 1-2 Filed 05/22/19 Page 2 of 8



        6.     The information contained in this declaration is provided for the limited purpose of
establishing the basis for civil seizure and forfeiture of the named property. As discussed below,
I submit there is a reasonable belief, as required by Rule G(2)(f) of the Supplemental Rules for
Admiralty and Maritime Claims and Asset Forfeiture Actions, that the United States will meet its
burden of proof at trial that the firearms named below facilitated violations of 18 U.S.C. §
922(g)(3) (unlawful user of a controlled substance in possession of a firearm). Consequently, there
is a reasonable belief that these firearms are subject to forfeiture under 18 U.S.C. § 924(d)(1) and
28 U.S.C. § 2461(c).

II.    PROPERTY SOUGHT TO BE FORFEITED
     7.       The United States seeks the forfeiture of the following firearms, parts, and
ammunition (the “Subject Firearms”):

 19-ATF-004365         Winchester 1873 Rifle, CAL: 32, SN: 587304B
 19-ATF-004375         Harrington and Richardson Unknown Rifle, CAL: Unknown,
                       SN: HX365127
 19-ATF-004376         Remington Arms Company, Inc. 870 Express Mag Shotgun, CAL: 12, SN:
                       B227488M
 19-ATF-004378         Remington Arms Company, Inc. 552 Rifle, CAL: 22, SN: A1943377
 19-ATF-004379         Rossi 92 SRC Rifle, CAL: 44, SN:M042749
 19-ATF-004380         Winchester 120 Ranger Shotgun, CAL: 20, SN: L1559283
 19-ATF-004383         Winchester 94 Golden Spike Rifle, CAL: 30-30, SN: GS53203
 19-ATF-004386         Winchester 94 Rifle, CAL: 30-30, SN: 2438431
 19-ATF-004387         Remington Arms Company, Inc. 700 Rifle, CAL: 308, SN: G7129545
 19-ATF-004390         Savage 987 Rifle, CAL: 22, SN: D788186
 19-ATF-004393         Winchester 1300 Defender Shotgun, CAL: 12, SN: L3210094
 19-ATF-004395         Norinco (North China Industries) 56 Machine Gun, CAL: 762,
                       SN: 9005048
 19-ATF-004396         Colt AR15 Machine Gun, CAL: 223, SN: 905735
 19-ATF-004397         Keltec, CNC Industries, Inc. KSG Shotgun, CAL: 12, SN: XWU89
 19-ATF-004399         Hopkins And Allen Unknown Shotgun, CAL: 12, SN: 253165
 19-ATF-004400         Smith & Wesson Bodyguard Revolver, CAL: 38, SN: CSX7361
 19-ATF-004401         Smith & Wesson 66 Revolver, CAL: 357, SN: 4K43
 19-ATF-004403         Colt Combat Commander Pistol, CAL: 9, SN: 70SC27518
 19-ATF-004405         Sig-Sauer P226 Pistol, CAL: 9, SN: U521080
 19-ATF-004406         Walther P88 Compact Pistol, CAL: 9, SN: 104204
 19-ATF-004408         Browning Challenger Pistol, CAL: 22, SN: 57563P6
 19-ATF-004409         Ruger Mark II Pistol, CAL: 22, SN: 274071
 19-ATF-004411         Ruger Mark II Pistol, CAL: 22, SN: 17-47090
 19-ATF-004412         Coastal Guns Unknown Silencer, CAL: Unknown, SN: G212-002

                                                 2
                                                                                  EXHIBIT A
       Case 2:19-cv-00082-KS-MTP Document 1-2 Filed 05/22/19 Page 3 of 8



 19-ATF-004413         41 Rounds Assorted Ammunition, CAL: Unknown
 19-ATF-004414         Spike’s Tactical LLC SL15 Rifle Receiver/Frame, CAL: Multi,
                       SN: NSL065694
 19-ATF-004415         2162 Rounds Assorted Ammunition, CAL: Multi
 19-ATF-004416         175 Rounds Assorted Ammunition, CAL: Multi
 19-ATF-004417         315 Rounds Assorted Ammunition, CAL: Multi
 19-ATF-004418         248 Rounds Assorted Ammunition, CAL: 762
 19-ATF-004420         1183 Rounds Assorted Ammunition, CAL: 556
 19-ATF-004421         37 Rounds Assorted Ammunition, CAL: Multi
 19-ATF-004422         2752 Component Assorted Ammunition, CAL: Multi
 19-ATF-004648         Smokeless Powder
 19-ATF-004649         6 Containers of Tannerite
 19-ATF-004650         Safety Fuse
 19-ATF-004653         Ammunition Primers

III.   FACTS AND CIRCUMSTANCES

        8.     On November 5, 2018, the Hattiesburg (Mississippi) City Council passed a
resolution determining that the property located at 3105 Delwood Drive, Hattiesburg, Mississippi,
owned by Richard Dalton Hill, was in such a state of uncleanliness as to be a menace to health and
safety to the community, and that the property should be condemned. 1 The resolution, which
signed by the Hattiesburg mayor on November 6, 2018, gave Hill 15 days to correct the violations.
The resolution also ordered the City of Hattiesburg to correct the violation at the City’s
discretion—and at Hill’s cost—if Hill had not corrected the violation himself within the 15-day
period. Hill had been provided two weeks’ notice of the city council hearing.

       9.      City of Hattiesburg Director of Urban Development Andrew Ellard stated that he
did not see Hill at the city county meeting, and there is no record of Hill’s attendance. No one
spoke on behalf of Hill’s property.




       1
            The resolution specifically found that the property was in violation of Open Storage
(Land Development Code, Sec. 87.01, et seq.), which states in relevant part that “The City Council
may require the removal of junk or salvage or the screening of a nonconforming establishment in
the interest of preserving the health, safety, and welfare of the general public” and Trash and Litter
(International Property Maintenance Code, Sec. 307.1)—“Accumulation of Rubbish or Garbage:
All exterior property and premises, and the interior of every structure, shall be free from any
accumulation of rubbish or garbage.” (emphasis added). See Land Development Code
Establishing Zoning District and Regulations for Land Development and Subdivision in the City
of Hattiesburg, Mississippi, Ordinance No. 2330, Adopted Dec. 5, 1989; Int’l Property
Maintenance Code, 2018.
                                                  3
                                                                                   EXHIBIT A
       Case 2:19-cv-00082-KS-MTP Document 1-2 Filed 05/22/19 Page 4 of 8



       10.     Hill failed to correct the violation of maintaining an unsafe and dilapidated
property, and so, on November 29, 2018, Hattiesburg Municipal Court Judge Curry issued an arrest
warrant for Hill for contempt of court. Hill was arrested on December 4, 2018, and was
subsequently booked into the Forrest County Jail.

       11.      On December 5, 2018, officers from Hattiesburg Code Enforcement began cleaning
the property at 3105 Delwood Drive. Upon clearing the items from the carport area, officers found
several plastic containers holding numerous rounds of ammunition, magazines and parts for
firearms, and a Spike’s Tactical lower receiver, model ST15, serial number 065694, in addition to
numerous jugs of smokeless powder, Tannerite explosives, and several pipes.

       12.     Code Enforcement officers smelled a strong odor coming from inside the home.
Believing the smell to be coming from dead animals, the Code Enforcement officers contacted the
Hattiesburg Fire Department to check inside the home and determine whether any dead animals
were inside the home, creating a further health hazard for the community.

        13.    The Hattiesburg Fire Marshal entered the home, with Code Enforcement officers
following, searching for any animals, dead or alive. No animals were found, but—in plain sight—
officers observed numerous electrical switches, batteries, electronic circuit boards, and firearms
scattered throughout the home.

       14.     Concerned that Hill may have been manufacturing explosive devices, Code
Enforcement officers contacted the Hattiesburg Police Department, which contacted the ATF and
requested assistance.

        15.    I responded to the request for assistance and observed 14 firearms in plain sight, as
well as a green safe in the master bedroom closet. The safe was closed, and no attempts to open it
were made. I also observed a prescription bottle of Oxycodone—which did not contain Hill’s
name—on the floor, with a white powder next to the bottle. Neither the officers nor I ever
attempted to look at anything beyond what was in plain sight, and nothing from within the home
was seized, although the Spike’s Tactical receiver and ammunition, smokeless powder, Tannerite,
and firearms parts and accessories found outside of the home were secured at the 12th Circuit Metro
Narcotics Task Force office on my behalf. The home was in an unkempt, dirty, and unhealthy
condition.

        16.    The containers of smokeless powder, electrical switches and components, and pipe
did not appear to me to be used to construct destructive devices. Officers found numerous empty
ammunition brass casings and bags of projectiles used for reloading ammunition with the
smokeless powder, and the steel pipe was stacked in a pile along with other scrap metals. Code
Enforcement officers informed me that there was ammunition reloading equipment on site, which
was removed and discarded prior to my arrival at the home.


                                                 4
                                                                                  EXHIBIT A
       Case 2:19-cv-00082-KS-MTP Document 1-2 Filed 05/22/19 Page 5 of 8



        17.     I went with Federal Bureau of Investigation Task Force Officer Greg Holliman to
conduct an audio-recorded interview with Hill, who was still an inmate at the Forrest County Jail,
regarding the items found in and around his home. After I read Hill his Miranda rights, Hill waived
his rights and agreed to answer questions without the presence of counsel.

       18.     Hill acknowledged he owned and was in control of the property at 3105 Delwood
Drive, Hattiesburg. Hill stated that he is divorced, having separated from his wife approximately
five years ago, and has lost visitation with his children. He stated he is historically not a messy
person or a hoarder.

        19.    I told Hill what the other officers and I had found in and around his home, and why
ATF was interested in the discovered items. Hill stated that he has not manufactured any
destructive devices since the 1980s, that he disassembles electronics, and that he is currently trying
to build a computer. He further explained that he reloads ammunition and used to do civil war
reenactments.

        20.     Regarding the firearms found inside of the home, Hill stated he has approximately
fifteen (15) firearms 2 and has a silencer attached to one of the rifles. Hill stated he had a “tax
stamp” for the silencer inside of a pouch attached to the rifle (indicating that the silencer is
registered with ATF in the National Firearms Registration and Transfer Record). Agents had not
observed a silencer, but they did not move any items that may have covered or concealed firearms.
Hill stated that he had purchased the Kel-Tec 12-gauge shotgun observed by agents within the
house for $800 to $1,000 from Gander Mountain prior to its closing. He further stated he
purchased the Spike’s Tactical firearm receiver from Michael Smith, owner of Smith’s Speed
Shop. Smith’s Speed Shop has a Federal Firearms License and is authorized to sell National
Firearms Act (NFA) defined firearms. Hill stated he is currently in the process of obtaining a
short-barrel for the Spike’s Tactical receiver. Hill stated he only has one NFA firearm, the
registered silencer. He also purchased the silencer from Smith’s Speed Shop. Hill stated the
machine-gun markings on the Spike’s Tactical receiver is for cosmetic purposes.

        21.     Hill admitted he has consumed (smoked) methamphetamine for approximately one
(1) year, most recently one or two weeks prior to the interview. He stated he would fail a drug test
if he were to take one. Hill also stated that he had no methamphetamine in his home because he
had consumed all of it. He refused to identify his methamphetamine source of supply. Finally, he
stated he does not consume any other illegal drug and does not consume any pharmaceutical pain
medication. Hill stated he began using methamphetamine as self-medication.




       2
          Ultimately, twenty-five (25) firearms—including two “machine guns”—were recovered
from the home, in addition to the firearms parts, ammunition, and components.


                                                  5
                                                                                   EXHIBIT A
       Case 2:19-cv-00082-KS-MTP Document 1-2 Filed 05/22/19 Page 6 of 8



        22.    Hill stated the safe located in the bedroom was open, and initially claimed that the
safe should not have anything in it. TFO Holliman and I informed Hill the safe was locked. Hill
later said the safe may contain coins, jewelry, a Winchester 1300 shotgun, a black-powder
handgun, and a sabre. 3

        23.     On December 6, 2018, Hill had an initial appearance before Hattiesburg Municipal
Judge Curry who dismissed the charges against Hill and ordered him released from jail. After his
release, I met with Hill outside the Forrest County Jail and explained that because he is an unlawful
user of a controlled substance, he cannot possess firearms. I further explained the potential
penalties for possessing firearms as a user or abuser of a controlled substance, and Hill stated he
understood my explanation. I asked for Hill’s consent to search his home and recover the firearms
currently in his possession, and Hill agreed to allow agents to recover the firearms. Hill confirmed
his consent in writing at his home and was present during the search.

        24.    Prior to agents entering the home, I asked Hill if he had anything in his home that
could pose danger to searching agents, himself, or the general public, such as explosive, or
improvised explosive devices. Hill stated he did not have anything of an explosive nature in his
home, but he and his mother had retrieved two machine-guns from his dying grandfather
approximately three years ago, and that the two firearms were located inside the safe in the master-
bedroom closet. His grandfather, who had resided in Missouri, had allegedly brought the firearms
to the United States when he returned from the Vietnam War, and Hill said he and his mother took
the firearms—an AK-47 and a fully automatic AR-15—to secure them. Agents located the two
“machine guns” in the safe and seized all firearms inside Hill’s home.

       25.    On December 7, 2018, I retrieved the firearms parts and accessories, 1,958 rounds
of ammunition, 209 pounds of ammunition projectiles and empty brass casings, ammunition
primers, Spike’s Tactical firearm receiver (model SL-15, serial number NSL065694), smokeless
powder, and Tannerite explosives from the 12th Circuit Metro Narcotics Task Force office.

       26.   All evidence items are being stored in the ATF Field Office Evidence Vault and
Explosives Bunker.

      27.    Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) Special Agent Shane
Lynes, an Interstate Nexus Examiner, determined that the Subject Firearms were not
manufactured within Mississippi. Therefore, these firearms would have affected interstate
commerce.

       28.     The ATF sent written notices of intent to forfeit the Subject Firearms, as required
by 18 U.S.C. § 983(a)(1)(A), to Hill on or about January 17, 2019. The ATF also published notice

       3
        The safe did contain a Winchester shotgun, black-powder handgun, and sabre, but also
two “machine guns,” which Hill had neglected to mention.
                                                 6
                                                                                   EXHIBIT A
       Case 2:19-cv-00082-KS-MTP Document 1-2 Filed 05/22/19 Page 7 of 8



of its intent to forfeit the Subject Firearms from January 21, 2019, through February 19, 2019,
on www.forfeiture.gov. On February 21, 2019, the ATF received a timely filed administrative
claim to the Subject Firearms from Hill, and, as a result, referred the matter to the United States
Attorney’s Office to initiate—within 90 days, or by Wednesday, May 22, 2019—judicial forfeiture
proceedings for the Subject Firearms. See Civil Asset Forfeiture Reform Act of 2000
(“CAFRA”), codified in part at 18 U.S.C. § 983(a)(3)(A).

                                          IV. CONCLUSION
        29.    Based on the above information, I submit there is a reasonable belief, as required
by Rule G(2)(f) of the Supplemental Rules for Admiralty and Maritime Claims and Asset
Forfeiture Actions, that the United States will meet its burden of proof at trial that the Subject
Firearms was used to facilitate violations of 18 U.S.C. § 922(g)(3) (unlawful user of a controlled
substance in possession of a firearm) and that therefore the Subject Firearms are subject to
forfeiture under 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).




       [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

                                     (signature page follows)




                                                7
                                                                                 EXHIBIT A
Case 2:19-cv-00082-KS-MTP Document 1-2 Filed 05/22/19 Page 8 of 8




                                                         EXHIBIT A
